Citation Nr: 1709067	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and diabetic nephropathy.

2.  Entitlement to a disability rating higher than 20 percent for type II diabetes mellitus (formerly characterized as type II diabetes with nephropathy and retinopathy).

3.  Entitlement to a disability rating higher than 30 percent for diabetic nephropathy. 

4.  Entitlement to an evaluation in excess of 10 percent from August 6, 2012 to September 6, 2013, in excess of 0 percent from September 7, 2013 to June 17, 2015, and in excess of 30 percent thereafter for diabetic retinopathy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1973. 

Three rating decisions continued a 20 percent evaluation for diabetes mellitus.  See June 2009, April 2010, and May 2013 Rating Decisions.  The April 2010 rating decision included nephropathy as part of the Veteran's diabetes mellitus and retinopathy.  

In June 2013, the Veteran submitted a statement of an increase in severity of his diabetes mellitus.  Since at the time the Veteran's retinopathy and nephropathy were rated with his diabetes mellitus, a Decision Review Officer (DRO) examined medical evidence relating to retinopathy and nephropathy when adjudicating the increased rating claim for diabetes mellitus.  In a February 2014 rating decision, the DRO determined that the evaluation for the Veteran's diabetic retinopathy was clearly and unmistakably erroneous.  The DRO rated the Veteran's diabetic retinopathy separately as 10 percent disabling, effective August 6, 2012 through September 6, 2013, and as 0 percent disabling thereafter.  The DRO confirmed and continued the 20 percent evaluation for diabetes mellitus with nephropathy.  See February 2014 DRO Decision.   

In a September 2016 DRO decision, the Veteran's disability rating for diabetic retinopathy was increased to its current rating of 30 percent, effective June 18, 2015.  His diabetic nephropathy was separately evaluated and given a 30 percent rating, effective September 25, 2014.  See September 2016 DRO Decision.  As these increases do not constitute a full grant of the benefits sought, the Veteran's claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In April 2015, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's hypertension did not have its onset in service or within one year of service and was not caused or permanently aggravated by the Veteran's military service, to include his service-connected diabetes mellitus and diabetic nephropathy. 

2.  The Veteran's diabetes mellitus requires insulin and a restricted diet but does not result in any regulation of activities (avoidance of strenuous occupational and recreational activities).  

3.  The evidence is in relative equipoise that the Veteran diabetes reflected constant albuminuria and some edema, as of February 22, 2010.  

4.  From August 6, 2012 to September 6, 2013, the medical evidence reflects that that Veteran's visual acuity was 20/70 in the right eye and 20/40 in the left eye. 

5.  From September 7, 2013 to June 17, 2015, the medical evidence reflects that the Veteran's visual acuity was 20/40-1 in the right eye and 20/25-2 in the left eye. 

6.  From June 18, 2015 to the present, the medical evidence reflects that the Veteran's visual acuity is 20/70 in the left eye and 20/70 in the right eye and that his concentric contraction averages 33.5 degrees in his left eye and 37.5 degrees in his right eye.   






CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met on a direct or secondary basis.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, DC 7913 (2016).

3.  The criteria for a rating of 60 percent for diabetic nephropathy have been met from February 22, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, DC 7541 (2016).

4.  The criteria for an evaluation in excess of 10 percent from August 6, 2012 to September 6, 2013, in excess of 0 percent from September 7, 2013 to June 17, 2015, and in excess of 30 percent thereafter for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, DC 6066, 6011-6080 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded several VA examinations in connection with his claims. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

III. Service Connection 

a. Pertinent Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2016). Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2016). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

b. Service Connection for Hypertension

The Veteran contends that his hypertension should be service-connected, to include as secondary to service-connected diabetes mellitus and diabetic nephropathy.  See August 2005 VA Claim Form 21-526. 

The Veteran's service treatment records are negative for any treatment or diagnosis of hypertension and there is no evidence that the Veteran was diagnosed with hypertension in 1974, within one year of separation from service.  See Veteran's STRs.

Private medical reports indicate that the Veteran was receiving treatment for hypertension in January 2004; however, these notes did not list the date of onset or discuss the etiology of the disability.  See Doctors Clinic Notes.  

An ophthalmological report noted that the Veteran had diabetes for 23 years, which would make the year of onset 1984.  It noted that the Veteran had also been treated for systemic hypertension.  See Private Ophthalmology Report.

During a November 2007 VA Examination, the Veteran stated that the onset of his diabetes mellitus was at age 31, which would make the year of onset 1980.  He also stated that the onset of his hypertension was in 1987.  He inaccurately determined that the Veteran's hypertension predated his diabetes mellitus onset.  The examiner noted that diabetes mellitus and hypertension have a comorbidity association, but did not go into detail regarding this observation.  See November 2007 VA Examination.  

A neurological exam noted a history of diabetes mellitus for 18 years, making the year of onset 1989.  See December 2007 Neurological Exam Notes. 

The Veteran was provided a second VA Examination in May 2009.  At that examination, he reported the onset of his diabetes mellitus was at age 41, which would make the year of onset 1990.  At this examination, the examiner determined that the Veteran's hypertension was not due to diabetes as the hypertension existed at the time the diabetes was diagnosed and he had normal renal function tests.  See May 2009 VA Examination.  

In the Veteran's third VA examination, he reported onset of his diabetes mellitus at age 31, as he did in the November 2007 Examination, which would make the year of onset 1980.  The year of hypertension onset was not provided in this examination.  Again, the examiner noted that the Veteran's hypertension predated his diabetes mellitus onset.  See June 2011 VA Examination.  

A fourth VA Examination was provided in February 2014.  At that examination, the Veteran reported onset of hypertension in approximately the 1990s.  After taking a medical history and physically examining the Veteran, the examiner stated that it is less likely as not that the Veteran's hypertension was incurred in or caused by service or manifested in the immediate post-service time period.  He reasoned that there were no blood pressure measurements or diagnoses of hypertension during the Veteran's active duty service.  He noted that the available medical records first note a diagnosis of hypertension in 2004.  Based on the available records, the examiner found that the Veteran does currently have hypertension and is using medications to control but there is no evidence to show he had hypertension in service or immediately following it.  

The examiner further opined that it was least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected diabetic nephropathy.  He determined that the Veteran's blood pressure was uncontrolled prior to the diagnosis of diabetic nephropathy which caused him to require medication adjustments.  The increase of his medication was a result of the natural progression of hypertension rather than due to aggravation from his diabetic nephropathy.  See February 2014 VA Examination. 

An addendum opinion was provided in October 2014.  The examiner reviewed all available records and determined that the Veteran's hypertension was less likely as not incurred in or caused by an in service event, illness, or injury.  He came to this conclusion because the available blood pressure measurements during service were normal, there was no medical documentation available for review immediately after or within one year of discharge that showed onset within that time period, the Veteran himself stated that he had hypertension since the 1990s, and the first available medical record regarding hypertension was from 2004.  Additionally, the examiner found that there was no medical evidence to support the assertion that the Veteran's hypertension was aggravated by service.  Therefore, his hypertension was less likely as not aggravated as a result of his service.  Though the Veteran has diabetes mellitus, the examiner found that a review of his medications to control his hypertension had not significantly changed since developing diabetic nephropathy that could not be accounted for by the natural progression of hypertension.   See October 2014 Addendum Opinion.  

In a June 2015 VA Examination, the Veteran stated that his diabetes mellitus was diagnosed in 1998.  See June 2015 VA Examination.  Due to the conflicting medical evidence regarding the onset of the Veteran's diabetes mellitus and hypertension, an opinion on this issue specifically was provided in concert with the examination.  The examiner noted that the varying dates the Veteran provided throughout the course of his claim.  He then determined that, based on the available evidence, it was likely that the Veteran's hypertension pre-dated the onset of his diabetes mellitus.  It was likely that his hypertension was diagnosed in 1987 and his diabetes mellitus was diagnosed around 1990.  Therefore, the Veteran's hypertension was less likely incurred or aggravated as a result of service.  See June 2015 Addendum Opinion.   

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for hypertension, either on a direct or secondary basis.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of hypertension, thereby satisfying the first requirement of direct service connection.  See VA Medical Records.  

The second requirement of direct service connection is an in-service incident or occurrence.  As previously noted, the Veteran's STRs are silent for complaint, treatment, or diagnosis of hypertension while in service.  See Veteran's STRs. 
Thus, there does not appear to have been an in-service incident or occurrence affecting his vascular system.  In addition, the weight of the evidence is against there being a nexus (or connection) to service.  See VA examinations and opinions.  

As hypertension is classified as a chronic disease, the Veteran is afforded additional avenues by which to satisfy the in-service and nexus requirements for service connection.  If a chronic disease such as hypertension manifests itself to a degree of ten percent or more after the date of separation, it is presumed to have been incurred during service, thereby satisfying the in-service requirement.   In the case at hand, this presumption does not apply as the Veteran's hypertension did not manifest itself to a degree of ten percent or more one year by 1974.  In fact, the earliest the Veteran was diagnosed with hypertension was 1987, fourteen years after separation.  See November 2007 VA Examination. 

Both the in-service and nexus requirements of service connection may be satisfied if the Veteran can demonstrate continuity of symptomatology.  However, in the Veteran's case, the evidence does not rise to equipoise in showing that 1) hypertension was "noted" in service, 2) there was post-service continuity of symptomatology (the Veteran was not diagnosed with hypertension until 1987 at the earliest), or 3) there is probative evidence that provides a link between the current disability and the Veteran's post-service symptomatology.  Therefore, continuity of symptomatology does not apply and the in-service and nexus requirements of service connection are not satisfied.  The Veteran does not meet the requirements for service connection for hypertension on a direct basis.

In order for the Veteran to be service connected on a secondary basis, the Board must find that his current disability is caused by or aggravated by a service-connected disability.  

Although the Veteran is competent to report observable symptoms, he has not demonstrated the requisite specialized knowledge or training to provide an etiological opinion regarding his hypertension or its relationship to other service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Medical evidence is needed to demonstrate whether the Veteran's current hypertension is related to any of his other service-connected disabilities, as it is a medical question not susceptible to lay observation.

The Veteran received several medical examinations regarding his disability.  Although all of these examinations and accompanying opinions are competent and credible, the most probative opinion regarding whether his current hypertension was caused by or aggravated by a service-connected disability to include diabetes mellitus and diabetic nephropathy was provided in the June 2015 VA Examination  and the Addendum Opinion.  The examiner took a medical history from the Veteran, reviewed his file and performed a physical examination.  He provided a fully articulated and reasoned opinion, taking into consideration the Veteran's lay statements regarding the onset of his disabilities in concert with the medical evidence, and determined that it was less likely than not that the Veteran's hypertension was caused by or aggravated by any of his service-connected disabilities.  

However, the other examination reports and opinions are entitled to some weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  None of these examination reports support the Veteran's claim.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in favor of this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence weighs against a finding in favor of the Veteran's service connection claim for hypertension, included as secondary to service-connected diabetes mellitus and diabetic nephropathy.  Thus, the claim must be denied.  
 
IV. Increased Rating 

a. Pertinent Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

b. Increased Rating for Diabetes Mellitus

Diabetes mellitus is rated pursuant to Diagnostic Code 7913. 38 C.F.R. § 4.119.  In this case, the RO rated the Veteran's diabetes mellitus as 20 percent disabling under the criteria of 38 C.F.R. § 4.119, DC 7913.  The Veteran asserts that a higher rating is warranted.  Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Relevant to this appeal, the criteria for rating diabetes are "successive." Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities." Camacho, 21 Vet. App. at 363.  Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.   Although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where the rating schedule establishes successive criteria.  The criteria for 60 and 100 percent ratings require "regulation of activities." See Middleton v. Shinseki, 727 F.3d 1172, 1178   (Fed. Cir. 2013).

In this case, the medical evidence shows that the Veteran has been treated for diabetes mellitus since at least the 1990s and his reported history notes onset as early as 1989.  See December 2007 Neurological Exam Notes.  As noted, his diabetes is currently service-connected and rated as 20 percent disabling.  The Veteran's diabetes require him to take more than one daily injection of insulin and he has been prescribed oral hypoglycemic agents, thereby satisfying the first criterion necessary for a higher disability rating.  He has also reported following a restricted diet due to his diabetes.  See June 2015 VA Examination.  

However, there is no medical evidence indicating that a medical provider advised the Veteran to restrict his activities in any way for the purpose of treating his diabetes.  In each VA Examination provided the Veteran, including his most recent VA Examination, the examiner noted that the Veteran does not require regulation of activities as part of medical management of his diabetes mellitus.  See VA Examinations.  Although the Veteran has asserted that he has been verbally instructed to avoid activities, the Board is placing more weight on the medical evidence of record.  See Camacho, supra.  

Based on a careful review of all of the evidence, the Board finds that the Veteran's diabetes mellitus does not warrant a 40 percent evaluation. The Veteran requires insulin and a restricted diet, but does not require regulation of his activities due to his diabetes.  Although the Veteran takes numerous medications, the rating criteria does not provide for higher evaluations based on the number of medications. Rather, the rating criteria require that the Veteran's activity have restrictions as a result of his diabetes to consider a higher evaluation. Here, the evidence does not demonstrate that the Veteran's diabetes mellitus has reached the level of severity necessary for a 40 percent evaluation.  Therefore, the Board finds that the Veteran's diabetes mellitus is no more than 20 percent disabling.

c. Increased Rating for Diabetic Nephropathy 

Diabetic nephropathy is rated pursuant to Diagnostic Code 7541.  38 C.F.R. § 4.115 (b).  In this case, the Veteran's diabetic nephropathy was originally rated in tandem with his service-connected diabetes mellitus as its individual symptomatology was found to be non-compensable.  In a September 2016, Decision Review Officer (DRO) decision, the Veteran's diabetic nephropathy was separately evaluated and rated as 30 percent disabling effective from September 25, 2014, the date medical evidence revealed an increased disability.  The Veteran asserts that a higher rating is warranted.  

A 60 percent rating is warranted with constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  Hypertension with diastolic pressure predominantly 120 or more is to be evaluated as 40 percent disabling.  38 C.F.R. § 4.104. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. Id.  

An 80 percent rating is warranted with persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted with the requirement of dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

Based on a careful review of all of the evidence, the Board finds that the Veteran's diabetic nephropathy warrants a higher, 60 percent evaluation, back to February 22, 2010.  The medical evidence shows that the Veteran has constant albuminuria.  See VA Examinations and treatment records.  Moreover, the evidence is in relative equipoise that this began occurring in February 2010, along with intermittent edema throughout the Veteran's body.  VA treatment records contain numerous examples of the Veteran suffering from edema.  Thus, the criteria for a 60 percent rating are satisfied.  The Veteran does not warrant a higher, 80 percent evaluation, however, because the medical evidence does not show persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. 

d. Increased Rating for Diabetic Retinopathy

The Veteran's diabetic retinopathy has been assigned a 10 percent rating from August 6, 2012, a non-compensable (zero percent) rating from September 7, 2013 and a 30 percent rating from June 18, 2015 thereafter, pursuant to the criteria set forth in Diagnostic Code 6006.  The Veteran seeks an increased rating for diabetic retinopathy.  

The Veteran's diabetic retinopathy is rated under 38 C.F.R. § 4.84a, DC 6006-6066, 6080. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  In this case, the hyphenated diagnostic code indicates that retinopathy, under Diagnostic Code 6006, is the service-connected disability. Impairment of visual acuity, under Diagnostic Code 6066, as well as impairment of visual fields, under Diagnostic Code 6080, are residual conditions. 

The rating criteria contemplating diseases of the eye direct the rater to rate the disability on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating. 38 C.F.R. § 4.79, Diagnostic Codes 6000-6009. The evidence does not show, nor has the Veteran asserted, that he has had incapacitating episodes related to his diabetic retinopathy during the rating period; and the rating criteria pertaining to such are thus not for application in the present appeal. Id. 

In addition, there is no evidence of tuberculosis, retinal scars, neoplasms, nystagmus, conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows, lids, or lashes, lacrimal apparatus disorders, aphakia, paralysis, or keratoconus. Thus, the rating criteria contemplating such disabilities are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6010, 6011, 6014-6026, 6030, 6032, and 6035.

The Board also notes that the Veteran has not been diagnosed with glaucoma with associated impairment of visual fields, cataracts, or pterygium.  See 38 C.F.R. § 4.79, Diagnostic Codes 6012, 6013, 6027, and 6036.  
The evidence also does not show anatomical loss of both eyes, no more than light perception in both eyes, anatomical loss of one eye, and/or no more than light perception in one eye during the rating period. Therefore, the rating criteria contemplating impairment of central visual acuity for such conditions are not for application. 38 C.F.R. § 4.79, Diagnostic Codes 6061-6064.  Furthermore, Diagnostic Code 6065, contemplating impairment of central visual acuity with vision in one eye at 5/200, is not applicable, as there is no evidence that the Veteran had such limitation in either eye during the rating period. 38 C.F.R. § 4.79, Diagnostic Code 6065.

Diagnostic Codes 6066 and 6080, which contemplates impairment of central visual acuity with vision in one eye at 10/200 or better and impairment of visual fields are the most appropriate rating criterion in the present appeal. 

Central visual acuity is to be rated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76 (b). Under Diagnostic Code 6066, a 10 percent rating is warranted for impairment of central visual acuity when corrected visual acuity is: (1) 20/100 in one eye and 20/40 in the other eye; (2) 20/70 in one eye and 20/40 in the other eye; (3) 20/50 in one eye and 20/40 in the other eye; or (4) 20/50 in both eyes. A 20 percent rating is warranted for impairment of central visual acuity when corrected visual acuity is: (1) 15/200 in one eye and 20/40 in the other eye; (2) 20/200 in one eye and 20/40 in the other eye; (3) 20/100 in one eye and 20/50 in the other eye; or (4) 20/70 in one eye and 20/50 in the other eye. Id. Higher ratings are provided under Diagnostic Code 6066 for higher levels of impairment of central visual acuity up to a maximum 90 percent rating when vision is 10/200 in both eyes. Id.

Visual field defects are rated under Diagnostic Code 6080. Under this code, concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60); concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60); concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30); concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21); concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15). Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21). Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15). 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2016).

The extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine total degrees lost. This is subtracted from 500. The difference represents the total remaining degrees of visual field. The difference divided by eight represents the average contraction for rating purposes. 38 C.F.R. § 4.76a (2016).

Table III-Normal Visual Field Extent at 8 Principal Meridians Meridian Normal degrees: Temporally 85 Down, temporally 85 Down 65 Down nasally 50 Nasally 60 Up nasally 55 Up 45 Up temporally 55 Total 500. 38 C.F.R. § 4.76a, Table III.

In a February 2014 DRO decision, it was determined that the Veteran should have been rated at 10 percent for his diabetic retinopathy, effective August 6, 2012. 

The Veteran's most recent VA Examination prior to the effective date of compensability showed that his corrected visual acuity was 20/25 in his right eye and 20/20 in his left eye.  See December 2009 VA Examination.  An ophthalmology note from January 2011 indicated that the Veteran had non-proliferative diabetic retinopathy, indicative that the condition was at its early stages.  See VA Treatment Records. The medical evidence prior to the Veteran's effective date did not show that his diabetic retinopathy was compensable at that time.  

However, VA Medical Treatment Records from August 2012 showed that the Veteran's corrected visual acuity was 20/70 in the right eye and 20/40 in the left eye.  See U.S. Naval Guam Treatment Records.  VA Contract exam records showed his corrected visual acuity was 20/70 pinholed to 20/60 in the right eye and 20/40 in the left eye.  See September 2012 VA Contract Examination.  Thus, the earliest it was factually ascertainable that there was a compensable rating was August 6, 2012. 
A higher evaluation of 20 percent is not warranted as the medical evidence did not show (1) 15/200 in one eye and 20/40 in the other eye; (2) 20/200 in one eye and 20/40 in the other eye; (3) 20/100 in one eye and 20/50 in the other eye; or (4) 20/70 in one eye and 20/50 in the other eye. 

The February 2014 DRO Decision also rated the Veteran's diabetic retinopathy as non-compensable, effective September 7, 2013.  VA Treatment records from September 2013 show visual acuity of 20/40-1 in the right eye and 20/25-2 in left eye.  Subsequent evaluations of the Veteran similarly show that his visual acuity warranted a non-compensable evaluation at that time. The Veteran's vision did not reach the level of corrected visual acuity necessary for a 10 percent evaluation at that time.  Therefore, the Board agrees that a noncompensable rating during this period is proper.  

In a September 2016 DRO Decision, the Veteran was increased from a non-compensable rating for his diabetic retinopathy to a 30 percent rating effective June 18, 2015.  The DRO found that the Veteran's visual fields warranted a 30 percent evaluation based on the following: his left eye showed an average contraction to 33.5 degrees with an equivalent visual acuity of 20/70 and his right eye showed an average contraction of 37.5 with an equivalent visual acuity of 20/70.  See VA Eye Examination June 2015, VA Contract Examination July 2016.  The Board concurs with the DRO finding.  Utilizing either Diagnostic Code 6066 or Diagnostic Code 6080 results in the Veteran's disability rating being 30 percent.  Again, the earliest it was factually ascertainable that the eye disability had increased was June 18, 2015.  However, there is no additional medical evidence that indicates an even higher rating is warranted for the Veteran's diabetic retinopathy.  

a. Extraschedular Consideration

Additionally, the Board finds that the Veteran's diabetes mellitus, diabetic nephropathy, and diabetic retinopathy do not warrant referral for extraschedular consideration. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made. 38 C.F.R. § 3.321 (b) (1). There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule. Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for diabetes, diabetic nephropathy, and diabetic retinopathy are inadequate.  The Board sympathizes with the Veteran, but does not find that these constitute functional impairments beyond what could be reasonably expected with the symptoms of his diabetes complication, which have received 60 percent, 30 percent and 20 percent evaluations, in recognition of the significant impairment they cause.  The evidence does not show frequent hospitalization or other symptoms outside of the norm for these disabilities or which are not specifically listed in the rating criteria.  

Interference with employment is a factor to be considered, but does not, by itself, demonstrate that an "exceptional or unusual disability picture" exists.  See id.  The purpose of the rating criteria is primarily to compensate for "impairment in earning capacity" caused by the service-connected disabilities, and in this case, the disability evaluations that the Veteran has been assigned, and his current combined total disability rating, are reflective of the impairment that the Veteran alleges.  See 38 C.F.R. § 4.1.  The Board therefore does not find that the Veteran's diabetes conditions interfered with his employment to an extent that is beyond the regular, schedular standards.

There is also no current allegation by the Veteran or evidence indicating any additional functional impairment, above and beyond the schedular ratings, caused by the collective impact of the service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration that the rating schedule be inadequate has not been met, and the assigned schedular rating is adequate.  The Board finds that referral for the assignment of extraschedular disability ratings is not warranted.





ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a disability rating higher than 20 percent for type II diabetes mellitus (formerly characterized as type II diabetes with retinopathy and nephropathy) is denied.

Entitlement to a disability rating of 60 percent for diabetic nephropathy is granted, from February 22, 2010.

Entitlement to an evaluation in excess of 10 percent from August 6, 2012 to September 6, 2013, in excess of 0 percent from September 8, 2013 to June 17, 2015 and in excess of 30 percent thereafter for diabetic retinopathy is denied.  



____________________________________________
BRADLEY W. HENNINGS  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


